DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 6-11 filed November 3rd, 2021 are the subject matter of this Office Action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered. 
Response to Amendment
Applicant’s amendments, filed 11/03/2021 are acknowledged. Applicant has amended the scope of the antioxidant from about 0.01%wt. to about 0.75%wt. to about 0.05%wt. to about 0.75% wt. 
In view of Applicant’s amendments, the pending 35 USC 102(a)(1) rejections of record have been withdrawn as the amount of butyl hydroxy anisole in said levothyroxine compositions does not lie inside the amended range. 
Applicant's arguments, filed 11/03/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They 
 
 Claim Rejections - 35 USC § 103-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1, 6-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Hanshew (WO2003/041699 published 05/22/2003).
 Hanshew teaches storage-stable levothyroxine sodium tablets comprising an alditol, a saccharide and the antioxidant butylated hydroxy anisole (BHA) (abstract, [0018], [0035], Example 1, claims 1, 6, 8, 27, 30). Hanshew teaches that the addition of alditol and saccharide to the antioxidant/levothyroxine composition results in a synergistic increase in stability (granular or final dosage form) ([0021]-[0022]).   In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It is noted that Hanshew does not specifically teach wherein the antioxidant butylated hydroxy anisole is present in 0.05% wt., or 0.1% wt., or 0.15% wt., or 0.2% wt. or 0.25% wt. or 0.3% wt. of the tablet composition. 
However, it would have been prima facie obvious to one of ordinary skill in the art prior to the time of the invention to adjust the amount of the antioxidant butylated hydroxy anisole in the levothyroxine sodium tablet of Hanshew from 0.01% wt. to 0.05% wt., or 0.1% wt., or 0.15% wt., or 0.2% wt. or 0.25% wt. or 0.3% wt. in order to arrive at the claimed tablet composition. Motivation to adjust the amount of butylated hydroxy anisole in the tablet logically flows from the fact that Hanshew teaches that butylated hydroxy anisole in a range of 0.01-0.5% wt. is sufficient to inhibit oxidative degradation of levothyroxine sodium in a tablet form ([0022], [0030] claims 1, 6, 8, 27 and 30). Accordingly, a skilled artisan would have been motivated to select amounts of BHA within the range of 0.01%wt. to 0.5% wt. with a reasonable expectation that said amount of BHA would have inhibited oxidative degradation of levothyroxine sodium in the tablet form. 
Moreover, it is considered well within the capabilities of one of ordinary skill in the art to optimize the amount of antioxidant butylated hydroxy anisole to provide optimal In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Applicant traverses the rejection. Applicant argues that all of the elements of the instant claims are not known in the art. Applicant also argues that all the limitations are not disclosed in the prior art of Hanshew, such as wherein the amount of antioxidant is specifically 0.1%wt., 0.15% wt., 0.2%wt., 0.25% wt. or 0.3% wt. of the tablet composition. Applicant further argues that there is an unexpected stability afforded to levothyroxine by the addition of the disclosed amount of antioxidant, as shown in Tables 1-4 of the instant specification, and that greater than expected results are evidence of non-obviousness. 
Response to Arguments
Applicant’s arguments, filed 11/03/2021 are acknowledged. Regarding Applicant’s contention that Hanshew does not specifically teach all the elements of the claimed composition, the examiner is unpersuaded. Hanshew teaches a storage stable levothyroxine tablet compositions comprising the same therapeutically effective amount of levothyroxine further comprising the same antioxidant butyl hydroxyl anisole ([0022], [0030], claims 1, 6, 8, 27 and 30). Hanshew teaches that the addition of altidol and saccharide to the antioxidant/levothyroxine composition results in a synergistic increase in stability (granular or final dosage form) ([0021]-[0022]). 
Next, regarding Applicant’s contention that Hanshew does not specifically teach wherein the antioxidant butyl hydroxy anisole is 0.1%wt., 0.15% wt., 0.2%wt., 0.25% wt. or 0.3% wt. of the tablet composition, Hanshew teaches that the preferred amount of butyl hydroxy anisole in the tablet levothyroxine composition is 0.01%wt. to 0.5% wt. ([0022], [0030], claims 1, 6, 8, 27 and 30). Said 0.01% wt. to 0.5% wt. butyl hydroxy anisole overlaps with the amount embraced in the instant claims, and the disclosed 0.1%wt., 0.15% wt., 0.2%wt., 0.25% wt. or 0.3% wt. antioxidant lie inside the range embraced within Hanshew. MPEP 2144.05 teaches that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
 Regarding Applicant’s contention that there is an unexpected stability afforded to levothyroxine by the addition of the disclosed amount of antioxidant, as shown in Tables 1-4 of the instant specification, and that greater than expected results are evidence of non-obviousness, the examiner has reviewed the data in the instant specification, however said unexpected results fail to overcome a prima facie case for the following reasons. Applicant is reminded that the burden is on Applicant to establish that the results are unexpected and significant. In the instant case, it was already known in the prior art of Hanshew that overlapping amounts of butyl hydroxy anisole improves the shelf stability of levothyroxine tablets, and thus, adding the claimed antioxidant butyl hydroxy anisole, in the amounts embraced in claims 1, 6-11 would expectedly improve the shelf stability of a levothyroxine tablet ([0022], [0030], claims 1, 6, 8, 27 and 30). 
 Applicant has provided no comparison data of levothyroxine compositions that comprise the distinct amounts of butyl hydroxy anisole in claims 6-11 in comparison to the levothyroxine tablet compositions embraced in Hanshew to illustrate that a composition comprising 0.1% wt.,  0.15% wt., 0.2%wt., 0.25% wt. or 0.3% wt. butyl hydroxy anisole yields a significant increase in shelf stability compared to a 0.5% wt. composition embraced in the range of Hanshew. Applicant is reminded of MPEP 716.02 (E) in which an affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel
 Lastly, Applicant has not provided sufficient number of tests to demonstrate criticality of the claimed range of 0.05% wt. or 0.1% wt. or 0.15% wt. or 0.2% wt. or 0.25% wt. or 0.3% wt. of an antioxidant selected from the group consisting of BHA compared to the 0.01% wt. to 0.5% wt. BHA range embraced within Hanshew . Applicant is reminded of MPEP 716.02 (D) as to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill
 
    PNG
    media_image1.png
    824
    911
    media_image1.png
    Greyscale

As shown in Table 1, there is no difference in shelf stability than the claimed 0.05% wt. to 0.3% wt. BHA compositions than that of the 0.01% wt. BHA composition  (Formulation 1; the same amount exemplified in the prior art of Hanshew), after 1, 3 or 6 months following storage. It is also noted that said 0.01% wt. BHA composition lies outside the range of the antioxidant BHA embraced in the claims. As such, criticality of the claimed range has not been validated and in view of the foregoing when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628